Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.




Response to Arguments/Remarks
The applicant's arguments/remarks, see last ¶ of page 9 – 3rd ¶ of page 10, filed 02/25/2022, with respect to 35 U.S.C 103 rejection of independent Claims 1, 15 and 18 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amble et al. (US PG PUB 20170149706), hereinafter "Amble", in views of Vendrow et al. (US PG PUB 20180013698), hereinafter "Vendrow", further in views of Gudla et al. (US PG PUB 20160014057), hereinafter “Gudla”.
Regarding Claim 1, Amble discloses:
An apparatus (i.e. messaging system 110) (110 – Fig. 1 and ¶ 0017) comprising: 
at least one processing device comprising a processor coupled to a memory (i.e. processor 905 [i.e. at least one processing device] coupling with memory elements 910) (Fig. 9 and ¶ 0066 – 0067); 
the at least one processing device being configured to perform steps of: selecting a given notification to be delivered from a first computing device to a second computing device (i.e. messaging system 110 may select a message [i.e. a given notification], which is to be delivered from one of a plurality servers [i.e. a first computing device] to a client device [i.e. a second computing device] associated with the recipient, to delay the delivery of the message for a predetermined amount of time; For example, messaging system 100 may select a particular message [i.e. a given notification] for the delay delivery based on its sender and recipient) (505 – Fig. 5, ¶ 0017, ¶ 0034 and ¶ 0036).

determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and (ii) second notification metrics associated with a current status of the second computing device; providing the first notification metrics and the second notification metrics to one or more machine learning models; identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models; and modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations, wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notifications.
On the other hand, in the same field of endeavor, Vendrow teaches:
determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device (i.e. server 16 may determine message-related history of recipient [i.e. first notification metrics]; For example, the server 16 may determine a history of recipient 24 receiving and responding to messages from sender 22 [i.e. one or more previous notifications] that are delivered to one of the computing devices, e.g. recipient device 14 [i.e. a set of one or more computing devices including the second computing device], a history of recipient 24 receiving and responding to similar messages [i.e. one or more previous notifications] that are delivered to one of the computing devices, e.g. recipient 
(ii) second notification metrics associated with a current status of the second computing device (i.e. server 16 may also determine status of the recipient device 14 [i.e. second notification metrics]; For example, the server 16 may determine whether the recipient device 14 is in motion [i.e. a current status of the second computing device] and/or whether the recipient device 14 is actively being used [i.e. server 16 may determine]) (¶ 0050 - 0051); 
providing the first notification metrics and the second notification metrics to one or more machine learning models (i.e. both current and historic attributes [i.e. the first notification metrics and the second notification metrics] may be provided to predictive module trained based on historical data [i.e. one or more machine learning models]) (¶ 0054 - 0055); 
identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models (i.e. based on the predictive module [i.e. based at least in part on output of the one or more machine learning models], the server 16 may identify a recommendation for sending of the message [i.e. the given notification] at the optimal time [i.e. for modifying delivery of the given notification from the first computing device to the second computing device]) (440 & 450 – Fig. 4, ¶ 0014, ¶ 0068 and ¶ 0070); and 
modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more 
wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notification (i.e. server 16 may be configured to recall historic monitoring data [i.e. the first notification metrics] for recipient 24 to identify patterns of monitoring data indicative of recipient 24 being receptive [i.e. opened by the recipient; In other words, opened by the set of one or more computing devices] to particular types/characteristics of messages [i.e. a subset of the one or more previous notifications], e.g. to messages received at particular times, in particular locations, with particular topics or genres [i.e. one or more characteristics of at least a subset of the one or more previous notifications]) (¶ 0051 and ¶ 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Amble to include the feature for determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and (ii) second notification metrics associated with a current status of the second computing device; providing the first notification metrics and the second notification metrics to one or more machine learning models; identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the 
However, the combination of Amble and Vendrow does not explicitly disclose:
the one or more characteristics comprising at least one of: notification categories of the subset of the one or more previous notifications that were opened and dismissed by the set of one or more computing devices; opening times of the subset of the one or more previous notifications by the set of one or more computing devices; and dismissing times of the subset of the one or more previous notifications by the set of one or more computing devices.
On the other hand, in the same field of endeavor, Gudla teaches:
the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices (i.e. gateway server may determine user’s past behavior with respect to push messages [i.e. the first notification metrics indicating one or more characteristics of at least a subset of the one or more previous notifications], wherein the user’s past behavior with respect to push messages [i.e. the first notification metrics], e.g. the categories of push messages that the user is actually opening, is provided to machine learning; The gateway server may determine the categories of push messages [i.e. one or more characteristics of at least a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Amble and Vendrow to include the feature the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices as taught by Gudla in order to send only targeted push messages, or delay sending some messages until the time the user is more likely to open them (¶ 0123).


Regarding Claim 10, Amble, Vendrow and Gudla disclose, in particular Vendrow teaches:
wherein the second notification metrics comprise at least one of a current location of the second computing device 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 14, Amble, Vendrow and Gudla disclose, in particular Vendrow teaches:
 wherein modifying the delivery of the given notification from the first computing device to the second computing device comprises modifying: a time at which the given notification is delivered from the first computing device to the second computing device (i.e. the server 16, in step 450, may determine optimal time for sending the message [i.e. the given notification], and in step 430, send the message to the recipient device at the determined optimal time [i.e. modifying the delivery time at which the given notification is delivered from the first computing device to the second computing]) (430 & 450 – Fig. 4 and ¶ 0070).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.






Regarding Claim 15, Amble discloses:
A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (i.e. memory elements 910 storing program codes/instructions) (Fig. 9, ¶0066 - ¶ 0067 and ¶ 0072),
wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps of: selecting a given notification to be delivered from a first computing device to a second computing device  (i.e. messaging system 110 may select a message [i.e. a given notification], which is to be delivered from one of a plurality servers [i.e. a first computing device] to a client device [i.e. a second computing device] associated with the recipient, to delay the delivery of the message for a predetermined amount of time; For example, messaging system 100 may select a particular message [i.e. a given notification] for the delay delivery based on its sender and recipient) (505 – Fig. 5, ¶ 0017, ¶ 0034 and ¶ 0036).
However, Amble does not explicitly disclose:
determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and 
(ii) second notification metrics associated with a current status of the second computing device; 
providing the first notification metrics and the second notification metrics to one or more machine learning models; 

modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations, wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notifications.
On the other hand, in the same field of endeavor, Vendrow teaches:
determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device (i.e. server 16 may determine message-related history of recipient [i.e. first notification metrics]; For example, the server 16 may determine a history of recipient 24 receiving and responding to messages from sender 22 [i.e. one or more previous notifications] that are delivered to one of the computing devices, e.g. recipient device 14 [i.e. a set of one or more computing devices including the second computing device], a history of recipient 24 receiving and responding to similar messages [i.e. one or more previous notifications] that are delivered to one of the computing devices, e.g. recipient device 14 [i.e. a set of one or more computing devices including the second computing device]) (14 & 16 – Fig. 1, ¶ 0018 and ¶ 0051) and 
(ii) second notification metrics associated with a current status of the second computing device (i.e. server 16 may also determine status of the recipient device 14 [i.e. second notification metrics]; For example, the server 16 may determine whether the recipient device 14 is in motion [i.e. a current status of the second computing device] 
providing the first notification metrics and the second notification metrics to one or more machine learning models (i.e. both current and historic attributes [i.e. the first notification metrics and the second notification metrics] may be provided to predictive module trained based on historical data [i.e. one or more machine learning models]) (¶ 0054 - 0055); 
identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models (i.e. based on the predictive module [i.e. based at least in part on output of the one or more machine learning models], the server 16 may identify a recommendation for sending of the message [i.e. the given notification] at the optimal time [i.e. for modifying delivery of the given notification from the first computing device to the second computing device]) (440 & 450 – Fig. 4, ¶ 0014, ¶ 0068 and ¶ 0070); and 
modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations (i.e. the server 16, in step 450, may determine optimal time for sending the message [i.e. the given notification], and in step 430, send the message to the recipient device at the determined optimal time [i.e. modifying the delivery of the given notification from the first computing device to the second computing]) (430 & 450 – Fig. 4 and ¶ 0070),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Amble to include the feature for determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and (ii) second notification metrics associated with a current status of the second computing device; providing the first notification metrics and the second notification metrics to one or more machine learning models; identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models; and modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations, wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notifications as taught by Vendrow so that the sender of 
However, the combination of Amble and Vendrow does not explicitly disclose:
the one or more characteristics comprising at least one of: notification categories of the subset of the one or more previous notifications that were opened and dismissed by the set of one or more computing devices; opening times of the subset of the one or more previous notifications by the set of one or more computing devices; and dismissing times of the subset of the one or more previous notifications by the set of one or more computing devices.
On the other hand, in the same field of endeavor, Gudla teaches:
the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices (i.e. gateway server may determine user’s past behavior with respect to push messages [i.e. the first notification metrics indicating one or more characteristics of at least a subset of the one or more previous notifications], wherein the user’s past behavior with respect to push messages [i.e. the first notification metrics], e.g. the categories of push messages that the user is actually opening, is provided to machine learning; The gateway server may determine the categories of push messages [i.e. one or more characteristics of at least a subset of the one or more previous notifications] along with contextual factors such as location and time the user opened them [i.e. comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices] in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Amble and Vendrow to include the feature the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices as taught by Gudla in order to send only targeted push messages, or delay sending some messages until the time the user is more likely to open them (¶ 0123).


Regarding Claim 18, Amble discloses:
A method comprising:
selecting a given notification to be delivered from a first computing device to a second computing device (i.e. messaging system 110 may select a message [i.e. a given notification], which is to be delivered from one of a plurality servers [i.e. a first computing device] to a client device [i.e. a second computing device] associated with the recipient, to delay the delivery of the message for a predetermined amount of time; For example, messaging system 100 may select a particular message [i.e. a given notification] for the delay delivery based on its sender and recipient) (505 – Fig. 5, ¶ 0017, ¶ 0034 and ¶ 0036),
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (i.e. the method is performed by one or more servers [i.e. 
However, Amble does not explicitly disclose:
determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and 
(ii) second notification metrics associated with a current status of the second computing device; 
providing the first notification metrics and the second notification metrics to one or more machine learning models; 
identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models; and 
modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations, wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notifications.
On the other hand, in the same field of endeavor, Vendrow teaches:
determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device (i.e. server 16 may determine message-related history of recipient [i.e. first notification metrics]; For example, the server 16 may determine a history of recipient 24 receiving and responding to messages from sender 22 [i.e. one or more previous 
(ii) second notification metrics associated with a current status of the second computing device (i.e. server 16 may also determine status of the recipient device 14 [i.e. second notification metrics]; For example, the server 16 may determine whether the recipient device 14 is in motion [i.e. a current status of the second computing device] and/or whether the recipient device 14 is actively being used [i.e. server 16 may determine]) (¶ 0050 - 0051); 
providing the first notification metrics and the second notification metrics to one or more machine learning models (i.e. both current and historic attributes [i.e. the first notification metrics and the second notification metrics] may be provided to predictive module trained based on historical data [i.e. one or more machine learning models]) (¶ 0054 - 0055); 
identifying one or more recommendations for modifying delivery of the given notification from the first computing device to the second computing device based at least in part on output of the one or more machine learning models (i.e. based on the predictive module [i.e. based at least in part on output of the one or more machine learning models], the server 16 may identify a recommendation for sending of the message [i.e. the given notification] at the optimal time [i.e. for modifying delivery of the given notification from the 
modifying the delivery of the given notification from the first computing device to the second computing device based at least in part on the identified one or more recommendations (i.e. the server 16, in step 450, may determine optimal time for sending the message [i.e. the given notification], and in step 430, send the message to the recipient device at the determined optimal time [i.e. modifying the delivery of the given notification from the first computing device to the second computing]) (430 & 450 – Fig. 4 and ¶ 0070),
wherein the first notification metrics indicate one or more characteristics of at least a subset of the one or more previous notification (i.e. server 16 may be configured to recall historic monitoring data [i.e. the first notification metrics] for recipient 24 to identify patterns of monitoring data indicative of recipient 24 being receptive [i.e. opened by the recipient; In other words, opened by the set of one or more computing devices] to particular types/characteristics of messages [i.e. a subset of the one or more previous notifications], e.g. to messages received at particular times, in particular locations, with particular topics or genres [i.e. one or more characteristics of at least a subset of the one or more previous notifications]) (¶ 0051 and ¶ 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Amble to include the feature for determining (i) first notification metrics associated with one or more previous notifications delivered to a set of one or more computing devices including the second computing device and (ii) second notification metrics associated with a current 
However, the combination of Amble and Vendrow does not explicitly disclose:
the one or more characteristics comprising at least one of: notification categories of the subset of the one or more previous notifications that were opened and dismissed by the set of one or more computing devices; opening times of the subset of the one or more previous notifications by the set of one or more computing devices; and dismissing times of the subset of the one or more previous notifications by the set of one or more computing devices.
On the other hand, in the same field of endeavor, Gudla teaches:
the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices (i.e. gateway server may determine user’s past behavior with respect to push messages [i.e. the first notification metrics indicating one or more characteristics of at least a subset of the one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Amble and Vendrow to include the feature the one or more characteristics comprising opening times of the subset of the one or more previous notifications by the set of one or more computing devices as taught by Gudla in order to send only targeted push messages, or delay sending some messages until the time the user is more likely to open them (¶ 0123).






Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amble in views of Vendrow further in views of Gudla as applied to claim 1 above, and further in view of Warr (US PG PUB 20150133098), hereinafter "Warr".
Regarding Claim 7, Amble and Vendrow discloses all the features with respect to Claim 1 as described above.
However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:
wherein determining the second notification metrics comprises determining whether the second computing device is at least one of offline and has a do not disturb status enabled.
On the other hand, in the same field of endeavor, Warr teaches:
wherein determining the second notification metrics comprises determining whether the second computing device is at least one of offline and has a do not disturb status enabled (i.e. one or more servers may receive the status [i.e. the second notification metric] of the mobile device 203 [i.e. the second computing device] which is determined to indicate that the mobile device is in a do not disturb mode [i.e. do not disturb status enabled], as the result messages destined for the mobile device may be delayed) (¶ 0037 and ¶ 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Amble, Vendrow and Gudla to include the feature wherein determining the second notification metrics comprises determining whether the second computing device is at least one of offline and has a do not disturb status enabled as taught by Warr in order to prevent the .



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amble in views of Vendrow further in view of Gudla as applied to claim 1 above, and further in view of Chang et al. (US PG PUB 20100042470), hereinafter "Chang".
Regarding Claim 8, Amble, Vendrow and Gudla disclose all the features with respect to Claim 1 as described above.
However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:
wherein determining the second notification metrics comprises determining notification delivery preferences of the second computing device for each of one or more notification categories.
On the other hand, in the same field of endeavor, Chang teaches:
wherein determining the second notification metrics comprises determining notification delivery preferences of the second computing device for each of one or more notification categories (i.e. context information for the delivery of notification [i.e. the second notification metrics] may comprise determining notification delivery preferences from records of the mobile device 120 [i.e. the second computing device], and the delivery preferences may include a plurality of notification types/categories including: dietary, travel, etc.) (¶ 0043 - 0044).
.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amble in views of Vendrow further in views of Gudla as applied to claim 1 above, and further in view of Lewis et al. (US PG PUB 20180167342), hereinafter "Lewis".
Regarding Claim 9, Amble, Vendrow and Gudla disclose all the features with respect to Claim 1 as described above.
However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:
wherein determining the second notification metrics comprises determining at least one of one or more applications utilized by the second computing device and an average application session time for the one or more applications utilized by the second computing device.
On the other hand, in the same field of endeavor, Lewis teaches:
at least one of one or more applications utilized by the second computing device and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Amble, Vendrow and Gudla to include the feature wherein determining the second notification metrics comprises determining one or more applications utilized by the second computing device as taught by Lewis so that notification/message may be sent to the user device that is running a relevant application (¶ 0004).



Claims 12, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amble in views of Vendrow further in view of Gudla as applied to claims 1, 15 and 18 above, and further in view of Hampson et al. (US PG PUB 20160234553), hereinafter "Hampson".
Regarding Claim 12, Amble, Vendrow and Gudla disclose all the features with respect to Claim 1 as described above.
In addition, Amble, Vendrow and Gudla disclose, in particular Vendrow teaches:

However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:
wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold.
On the other hand, in the same field of endeavor, Hampson teaches:
wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold (i.e. determining a probability value that indicates a likelihood that a user associated with the user device [i.e. the second computing device] would be interested in opening a suggestion [i.e. the given notification] for viewing the video; in response to determining that the probability value [i.e. likelihood] is greater than a predetermined threshold value [i.e. exceeds a designated threshold], determining [i.e. predict] a time [i.e. one or more times] to suggest that the user view the video [i.e. opening the given notification]) (Abstract, 408, 410, 414 & 418 – Fig. 4, and ¶ 0062 - 0063).



Regarding Claim 16, Amble, Vendrow and Gudla disclose all the features with respect to Claim 15 as described above.
In addition, Amble, Vendrow and Gudla disclose, in particular Vendrow teaches:
wherein the one or more recommendations for modifying the delivery of the given notification from the first computing device to the second computing device comprise a recommended time at which to deliver the given notification (i.e. based on the predictive module [i.e. based at least in part on output of the one or more machine learning models], the server 16 may identify a recommendation for sending of the message [i.e. the given notification] at the optimal time [i.e. recommended time at which to deliver the given notification]) (440 & 450 – Fig. 4, ¶ 0014, ¶ 0068 and ¶ 0070).
However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:

On the other hand, in the same field of endeavor, Hampson teaches:
wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold (i.e. determining a probability value that indicates a likelihood that a user associated with the user device [i.e. the second computing device] would be interested in opening a suggestion [i.e. the given notification] for viewing the video; in response to determining that the probability value [i.e. likelihood] is greater than a predetermined threshold value [i.e. exceeds a designated threshold], determining [i.e. predict] a time [i.e. one or more times] to suggest that the user view the video [i.e. opening the given notification]) (Abstract, 408, 410, 414 & 418 – Fig. 4, and ¶ 0062 - 0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Amble, Vendrow and Gudla to include the feature wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold as taught by Hampson so that notification/message may be sent to the user device based on the probability/likelihood of the user opening the notification/message at a particular time (Abstract, 408, 410, 414 & 418 – Fig. 4, and ¶ 0062 - 0063).

Regarding Claim 19, Amble, Vendrow and Gudla disclose all the features with respect to Claim 18 as described above.
In addition, Amble, Vendrow and Gudla disclose, in particular Vendrow teaches:
wherein the one or more recommendations for modifying the delivery of the given notification from the first computing device to the second computing device comprise a recommended time at which to deliver the given notification (i.e. based on the predictive module [i.e. based at least in part on output of the one or more machine learning models], the server 16 may identify a recommendation for sending of the message [i.e. the given notification] at the optimal time [i.e. recommended time at which to deliver the given notification]) (440 & 450 – Fig. 4, ¶ 0014, ¶ 0068 and ¶ 0070).
However, the combination of Amble, Vendrow and Gudla does not explicitly disclose:
wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold.
On the other hand, in the same field of endeavor, Hampson teaches:
wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold (i.e. determining a probability value that indicates a likelihood that a user associated with the user device [i.e. the second computing device] would be interested in opening a suggestion [i.e. the given notification] for viewing the video; in response to determining 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Amble, Vendrow and Gudla to include the feature wherein the one or more machine learning models comprise a time series algorithm configured to predict one or more times at which a likelihood of the second computing device opening the given notification exceeds a designated threshold as taught by Hampson so that notification/message may be sent to the user device based on the probability/likelihood of the user opening the notification/message at a particular time (Abstract, 408, 410, 414 & 418 – Fig. 4, and ¶ 0062 - 0063).



Allowable Subject Matter
Claims 2-6, 11, 13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451